The motion to quash the writ of error in this case was granted because the judgment entered in the court below was not such a judgment as will support a writ of error in that it was not a final judgment. The effect of the judgment was merely to dissolve a writ of garnishment, *Page 771 
and there was no final judgment "that the plaintiff take nothing by her said writ of garnishment."
It is considered that the order quashing the writ of error heretofore entered in this Court shall be without prejudice to the plaintiff in error procuring the entry of a final judgment in this regard in the court below and prosecuting writ of error for review of such judgment in this Court should she be so advised.
It is so ordered.
WHITFIELD, C. J., and TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.